DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on January 15, 2021.
Claims 1-26 are pending in this action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,896,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed language of claims 1-26 merely broadens the claimed subject matter of claims 1-17 of the patent by omitting some claim limitations.	
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 9-10, 13-17, 20, and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (WO 99/32203) in view of Chen et al. (US 2016/0035353).
As per claim 1, Schorr discloses, a speech data computing system comprising:   
one or more computing servers comprising memory that stores thereon at least a data enablement application that comprises multiple modules and one or more synthesized voice libraries (Page 8, lines 5-14, Page 8, line 29-Page 9, line 3, Page 10, lines 8-25), wherein each of the one or more synthesized voice libraries comprise one or more voice parameter features (Page 11, lines 14-35). 
Schorr does not explicitly discloses, but Chen discloses, the one or more computing servers are configured to at least: obtain data derived from speech via a data network; transmit the synthesized speech data via the data network in response to the data derived from the speech (Paragraphs 0068 and 0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known transmitting the synthesized speech data via the data network alternatively as shown in Schorr because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  
select a given synthesized voice library (Page 10, lines 8-29); generate a response comprising text data and corresponding synthesized speech data using the given synthesized voice library (Page 10, lines 8-29); and propagate at least one of the text data and the data derived from the speech to one or more of the modules (Page 11, lines 9-21).
  
As per claims 16 and 23, they are analyzed and thus rejected for the same reasons set forth in the rejection of claim 1, because the corresponding claims have similar limitations.

As per claims 6 and 24, Schoor does not but Chen discloses, wherein the response data further comprises visual data to be outputted with the synthesized speech data (Paragraph 0041).  

As per claim 9, Schoor discloses, wherein the modules comprise one or more of a to-do list module, an opportunities module, an introductions module, a notes module, a calendar module, and a news module (Page 5, lines 1-15).  

As per claim 10, Schorr discloses, wherein different conversation modes are associated with the one or more voice parameter features and affect the synthesized speech data, and the one or more voice parameter features comprise one or more of: tone; frequency; loudness; rate at which a word or phrase is said; phonetic pronunciation; lexicon; syntax; articulation; rhythm; melody; phrases; and questions (Page 11, 14-21). 

As per claim 13, Schorr discloses, wherein the one or more computing servers are further configured to extract at least content and sentiment data features from the data derived from the speech (Page 11, lines 4-13 and Page 12, section personality characteristic development).  
 	 As per claim 14, Schorr does not explicitly disclose, but Chen discloses, wherein the one or more computing servers obtain third-party data from one or more third-party data sources, and the text of the response comprises the third-party data (Paragraphs 0015-0018).
As per claim 15, Schorr does not expclitly disclose, but Chen discloses, wherein the one or more third-party data sources comprise one or more of: a news server, a social media platform, a stock exchange server, an Internet-of-Things data source, and an enterprise database (Paragraphs 0015 and 0016).
As per claim 17, Schorr does not, but Chen discloses, wherein the one or more computing servers extract data features from the data derived from the sound, and the data features comprise one or more of: text derived from the speech, sentiment, emotion, the background noise, a command, a query, and metadata (Paragraph 0041).
As per claim 20, Schorr does not, but Chen discloses, wherein the one or more computing servers analyze the speech for at least one of: text, meaning, emotion, culture, language, and health state of a user (Paragraph 0041).

Claim(s) 2, 8, 11-12, 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (WO 99/32203) in view of Chen et al. (US 2016/0035353) as applied to claims 1 and 23 above, and further in view of Li et al. (CN 108319599).
As per claim 2, Schorr in view of Chen do not explicitly discloses, but Li discloses, wherein the data derived from the speech comprises a topic; and the text data comprises data in relation to the topic (Abstract). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known input and output related to a topic because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

As per claims 8 and 26, Li discloses, wherein the data derived from the speech comprises a topic or an entity (Abstract). And Chen discloses, the text data of the response comprises a name obtained from a social network platform that is related to the topic or the entity (Paragraph 0060).
 
As per claims 11 and 25, Li discloses, wherein the data derived from the speech comprises a topic (Abstract); and  Chen discloses, the given synthesized voice library is associated with a person that is an authority or an expert of the topic (Paragraph 0060).  

As per claim 12, Chen discloses, wherein the data derived from the speech comprises a topic and a name of a person; the given synthesized voice library is associated with the person; and the text data of the response is in relation to both the topic and the person (Paragraph 0060).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known input and output related to a topic because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

Claim(s) 3-4, 7, 18-19, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schorr et al. (WO 99/32203) in view of Chen et al. (US 2016/0035353) as applied to claims 1 and 2 above, and further in view of Well-Known prior art.
As per claim 3, Schorr in view of Chen do not explicitly disclose, wherein the data derived from the speech and the text data are added to a notes file.  
As per claim 4, Schorr in view of Chen do not explicitly disclose, wherein the data derived from the speech comprises public data; the one or more computing servers further obtain private data; and the one or more computing servers further generate notes that comprise the private data, the public data, and the text data in the response.  
As per claim 5, Schorr in view of Chen do not explicitly disclose, wherein the one or more computing servers detect at least one of a pause or an end of a sentence in the data derived from the speech and then transmits the synthesized speech data.  
As per claim 7, Schorr in view of Chen do not disclose, wherein the data derived from the speech comprises a topic; and the text data of the response comprises a summarization of multiple articles in relation to the topic. 
As per claim 18, Schorr in view of Chen do not disclose, wherein the one or more computing servers apply audio processing to separate the speech from the background noise.
As per claim 19, Schorr in view of Chen do not disclose, wherein the one or more computing servers save the speech and the background noise as separate files and in association with each other.
As per claim 21, Schorr in view of Chen do not disclose, wherein the one or more computing servers analyze the background noise for at least one of: environment and current activity engaged by a user.
As per claim 22, Schorr in view of Chen do not disclose, wherein the one or more computing servers determine correlations between the speech and the background noise.
Official Notice is taken on the well-known notes file, detecting pause or an end of sentence, summarization, and background noise.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use well-known notes file, detecting pause or an end of sentence, and summarization in the invention of Schorr in view of Chen because all the claimed elements were known in the art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one ordinary skill in the art at the time of the invention. 
“common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int’l Co. V. Teleflex Inc. 550 U.S.-,82USPQ2d 1385 (Supreme Court 2007) (KSR).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita (US 2015/0228271) discloses, speech synthesis dictionary generation apparatus, speech synthesis dictionary generation method and computer program.
Lee et al. (US 2017/0004828) discloses, smart home appliance, operating method of thereof, and voice recognition system using smart home appliances.
Zoller et al. (US 2018/0261203) discloses, system and method for providing automated natural language dialogue with customers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abul K. Azad whose telephone number is (571) 272-7599. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta, can be reached at (571) 272-7453.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450
Or faxed to: (571) 273-8300.
Hand-delivered responses should be brought to 401 Dulany Street, Alexandria, VA-22314 (Customer Service Window).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
					
October 21, 2022								
	
/ABUL K AZAD/Primary Examiner, Art Unit 2656